 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TREMAIN L. BARKER,                                 No. 2:18-cv-3053 AC P
12                        Petitioner,
13            v.                                         ORDER
14    R. NEUSCHMID,
15                        Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner paid the filing fee.

19          Petitioner challenges the execution of his sentence, alleging that prison officials have

20   unlawfully retained him beyond the expiration of his determinate sentence. Since petitioner may

21   be entitled to relief if the claimed violation of constitutional rights is proved, respondent will be

22   directed to file a response to petitioner’s habeas petition.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1. Respondent is directed to file a response to petitioner’s habeas petition within sixty

25   days from the date of this order. See Rule 4, 28 U.S.C. foll. § 2254. An answer shall be

26   accompanied by all transcripts and other documents relevant to the issues presented in the

27   petition. See Rule 5, 28 U.S.C. foll. § 2254;

28   ////
                                                         1
 1          2. If the response to the habeas petition is an answer, petitioner’s reply, if any, shall be
 2   filed and served within thirty days after service of the answer;
 3          3. If the response to the habeas petition is a motion, petitioner’s opposition or statement
 4   of non-opposition to the motion shall be filed and served within thirty days after service of the
 5   motion, and respondent’s reply, if any, shall be filed and served within fourteen days thereafter;
 6   and
 7          4. The Clerk of the Court shall serve a copy of this order, the form Consent to Proceed
 8   Before a United States Magistrate Judge, and a copy of the petition for writ of habeas corpus
 9   pursuant to 28 U.S.C. § 2254 on Tami Krenzin, Supervising Deputy Attorney General.
10   DATED: November 27, 2018
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
